Mr. Justice Scott, dissenting: I dissent from the judgment of the majority of the court, on two grounds— First. In my judgment, the facts in evidence leave it doubtful whether the accused is guilty of the crime of murder or only manslaughter. I can not say that the evidence leaves no reasonable doubt on my mind as to whether the homicide amounts to the crime of murder. Second. In this view of the evidence, the first instruction given on behalf of the people was highly calculated to mislead the jury. The instruction recites the main facts proven by the prosecution, and the jury are told that if they believe those facts—not beyond a reasonable doubt—they will find the accused guilty of murder. It leaves out of view the extenuating facts in evidence that tend to the benefit of the defendant ; and in this regard it was erroneous. It is only from the consideration of the entire evidence that the jury would be authorized to make up their verdict as to the guilt of the defendant. The instruction is itself in an objectionable form. If the court undertakes, by an instruction, to direct the attention of the jury to the evidence in the case, upon which they would be authorized to find a verdict, it should direct their attention to the entire evidence; as well that which is in favor'as to that which is against the accused. In my opinion, the judgment should be reversed.